UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: September 1, 2014 to November 30, 2014 Item 1.Schedule of Investments. Attached hereto. Guggenheim BRIC ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 83.8% Communications - 24.2% China Mobile Ltd. $ Baidu, Inc. ADR* China Telecom Corporation Ltd. — ClassH Ctrip.com International Ltd. ADR* China Unicom Hong Kong Ltd. Vipshop Holdings Ltd. ADR* Mobile Telesystems OJSC ADR Qihoo 360 Technology Company Ltd. ADR*,1 Tim Participacoes S.A. ADR1 Youku Tudou, Inc. ADR*,1 JD.com, Inc. ADR*,1 Bitauto Holdings Ltd. ADR* Mail.ru Group Ltd. GDR* YY, Inc. ADR*,1 MegaFon OAO GDR SouFun Holdings Ltd. ADR VimpelCom Ltd. ADR1 Sistema JSFC GDR 58.com, Inc. ADR*,1 21Vianet Group, Inc. ADR*,1 QIWI plc ADR1 Rostelecom OJSC ADR E-Commerce China Dangdang, Inc. — ClassA ADR*,1 Weibo Corp ADR*,1 Phoenix New Media Ltd. ADR*,1 Leju Holdings Ltd. ADR*,1 iDreamsky Technology Ltd ADR*,1 Tuniu Corp ADR*,1 Zhaopin Ltd ADR*,1 Xunlei Ltd ADR*,1 Total Communications Energy - 21.2% Gazprom OAO ADR Lukoil OAO ADR CNOOC Ltd. PetroChina Company Ltd. — ClassH China Petroleum & Chemical Corp. — ClassH Petroleo Brasileiro S.A. ADR NovaTek OAO GDR Tatneft OAO ADR Reliance Industries Ltd. GDR2 Surgutneftegas OAO ADR Rosneft OAO GDR Eurasia Drilling Company Ltd. GDR Trina Solar Ltd. ADR*,1 Gazprom Neft OAO ADR JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Total Energy Shares Value COMMON STOCKS† - 83.8% (continued) Financial - 11.6% China Life Insurance Company Ltd. — ClassH $ HDFC Bank Ltd. ADR Sberbank of Russia ADR ICICI Bank Ltd. ADR State Bank of India GDR VTB Bank OJSC GDR Axis Bank Ltd. GDR Pik Group GDR Banco Santander Brasil S.A. ADR1 Gafisa S.A. ADR1 LSR Group GDR Noah Holdings Ltd. ADR TCS Group Holding plc GDR Etalon Group Ltd. GDR Total Financial Consumer, Non-cyclical - 9.8% AMBEV S.A. ADR BRF S.A. ADR Magnit PJSC GDR Dr Reddy's Laboratories Ltd. ADR1 New Oriental Education & Technology Group ADR* Mindray Medical International Ltd. ADR WuXi PharmaTech Cayman, Inc. ADR* X5 Retail Group N.V. GDR* Ranbaxy Laboratories Ltd. GDR*,1 TAL Education Group ADR* 51job, Inc. ADR* China Distance Education Holdings Ltd. ADR O'Key Group S.A. GDR Global Ports Investments plc GDR Total Consumer, Non-cyclical Technology - 6.5% Infosys Ltd. ADR1 NetEase, Inc. ADR Wipro Ltd. ADR1 Semiconductor Manufacturing International Corp.* WNS Holdings Ltd. ADR* Perfect World Company Ltd. ADR Shanda Games Ltd. ADR*,1 NQ Mobile, Inc. ADR*,1 Changyou.com Ltd. ADR*,1 Cheetah Mobile Inc ADR*,1 Total Technology Basic Materials - 5.5% Vale S.A. ADR1 MMC Norilsk Nickel OJSC ADR Ultrapar Participacoes S.A. ADR Sesa Sterlite Ltd. ADR Guggenheim BRIC ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 83.8% (continued) Basic Materials - 5.5% (continued) Fibria Celulose S.A. ADR*,1 $ Uralkali OJSC GDR Aluminum Corp. of China Ltd. — ClassH*,1 Cia Siderurgica Nacional S.A. ADR1 Severstal OAO GDR Tata Steel Ltd. GDR Sinopec Shanghai Petrochemical Company Ltd. — ClassH Novolipetsk Steel OJSC GDR PhosAgro OAO GDR Mechel ADR Total Basic Materials Consumer, Cyclical - 1.8% Tata Motors Ltd. ADR Mahindra & Mahindra Ltd. GDR Home Inns & Hotels Management, Inc. ADR* China Eastern Airlines Corp. Ltd. — ClassH*,1 China Southern Airlines Co. Ltd. — ClassH Lenta Ltd GDR* China Lodging Group Ltd. ADR* Qunar Cayman Islands Ltd. ADR*,1 Jumei International Holding Ltd. ADR*,1 Total Consumer, Cyclical Industrial - 1.7% Embraer S.A. ADR Larsen & Toubro Ltd. GDR1 Globaltrans Investment plc GDR Guangshen Railway Company Ltd. — ClassH Yingli Green Energy Holding Company Ltd. ADR*,1 TMK OAO GDR China Ming Yang Wind Power Group Ltd. ADR*,1 Total Industrial Utilities - 1.5% CPFL Energia S.A. ADR Huaneng Power International, Inc. — ClassH Shares Value COMMON STOCKS† - 83.8% (continued) Utilities - 1.5% (continued) Cia de Saneamento Basico do Estado de Sao Paulo ADR1 $ RusHydro JSC ADR Centrais Eletricas Brasileiras S.A. ADR Total Utilities Total Common Stocks (Cost $142,278,146) PREFERRED STOCKS† - 16.0% Financials – 8.9% Itau Unibanco Holding S.A. ADR Banco Bradesco S.A. ADR Total Financial Energy – 2.5% Petroleo Brasileiro S.A. ADR Basic Materials – 2.5% Vale S.A. ADR Gerdau S.A. ADR Braskem S.A. ADR Total Basic Materials Consumer, Non-Cyclical – 0.8% Cia Brasileira de Distribuicao ADR Utilities – 0.6% Cia Energetica de Minas Gerais Cia Paranaense de Energia ADR Total Utiltiies Communications – 0.6% Telefonica Brasil S.A ADR Consumer, Cyclical – 0.1% Gol Linhas Aereas Inteligentes ADR1 Total Preferred Stocks (Cost $46,924,001) Shares Value SECURITIES LENDING COLLATERAL†,3 - 9.2% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $13,410,770) Total Investments - 109.0% (Cost $202,612,917) $ Other Assets & Liabilities, net - (9.0)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $1,149,498(cost $1,087,300), or 0.8%of total net assets. 3 Securities lending collateral - See Note 4. ADR American Depositary Receipt GDR Global Depositary Receipt plc Public Limited Company Guggenheim Defensive Equity ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 97.1% Financial - 23.6% Starwood Property Trust, Inc. $ Travelers Companies, Inc. Ventas, Inc.1 Digital Realty Trust, Inc. Iron Mountain, Inc. Health Care REIT, Inc. Brookfield Asset Management, Inc. — ClassA Alexandria Real Estate Equities, Inc. Mid-America Apartment Communities, Inc. Apartment Investment & Management Co. — ClassA HCP, Inc. PartnerRe Ltd. Boston Properties, Inc. Duke Realty Corp. Arthur J Gallagher & Co. Omega Healthcare Investors, Inc.1 WP Carey, Inc. Realty Income Corp. Brixmor Property Group, Inc. Camden Property Trust Banco de Chile ADR1 Westpac Banking Corp.1 Mizuho Financial Group, Inc. ADR Total Financial Consumer, Non-cyclical - 20.0% Dr Reddy's Laboratories Ltd. ADR1 Dr Pepper Snapple Group, Inc. Unilever N.V. — ClassY ConAgra Foods, Inc. Kraft Foods Group, Inc. Quest Diagnostics, Inc. British American Tobacco plc ADR Kimberly-Clark Corp. PepsiCo, Inc. Procter & Gamble Co. Kellogg Co. Pfizer, Inc. Altria Group, Inc. Campbell Soup Co. GlaxoSmithKline plc ADR Clorox Co. Lorillard, Inc. Safeway, Inc. Philip Morris International, Inc. Total Consumer, Non-cyclical Utilities - 19.3% NextEra Energy, Inc. SCANA Corp. Northeast Utilities Pinnacle West Capital Corp. Southern Co. Shares Value COMMON STOCKS† - 97.1% (continued) Utilities - 19.3% (continued) PPL Corp. $ Pepco Holdings, Inc. Edison International Public Service Enterprise Group, Inc. Entergy Corp. Exelon Corp. Consolidated Edison, Inc. PG&E Corp. National Grid plc ADR1 FirstEnergy Corp. DTE Energy Co. American Electric Power Company, Inc. AGL Resources, Inc. CenterPoint Energy, Inc. Total Utilities Communications - 16.1% BT Group plc ADR Telefonica S.A. ADR Thomson Reuters Corp. Pearson plc1 China Unicom Hong Kong Ltd. ADR Telekomunikasi Indonesia Persero Tbk PT ADR Verizon Communications, Inc. SK Telecom Company Ltd. ADR China Mobile Ltd. ADR Chunghwa Telecom Company Ltd. ADR1 CenturyLink, Inc. America Movil SAB de CV — ClassL ADR Windstream Holdings, Inc.1 NTT DOCOMO, Inc. ADR Mobile Telesystems OJSC ADR Nippon Telegraph & Telephone Corp. ADR1 Total Communications Energy - 7.4% Total S.A. ADR Royal Dutch Shell plc — ClassA ADR China Petroleum & Chemical Corp. ADR1 CNOOC Ltd. ADR1 BP plc ADR PetroChina Company Ltd. ADR1 Diamond Offshore Drilling, Inc.1 Ensco plc — ClassA Kinder Morgan, Inc. 1 43 Total Energy Industrial - 4.2% Republic Services, Inc. — ClassA ABB Ltd. ADR*,1 Deere & Co. Guggenheim Defensive Equity ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 97.1% (continued) Industrial - 4.2% (continued) Waste Management, Inc. $ Total Industrial Consumer, Cyclical - 3.4% Wal-Mart Stores, Inc. Staples, Inc. Kohl's Corp. Total Consumer, Cyclical Basic Materials - 2.1% Potash Corporation of Saskatchewan, Inc. Agrium, Inc. Total Basic Materials Technology - 1.0% Canon, Inc. ADR1 Total Common Stocks (Cost $188,607,857) Shares Value MASTER LIMITED PARTNERSHIPS† - 2.9% Energy - 2.9% Spectra Energy Partners, LP $ Buckeye Partners, LP — ClassB ONEOK Partners, LP1 Total Energy Total Master Limited Partnerships (Cost $5,559,226) Shares Value SECURITIES LENDING COLLATERAL†,2 - 8.7% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $17,968,902) Total Investments - 108.7% (Cost $212,135,985) $ Other Assets & Liabilities, net - (8.7)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt plc Public Limited Company REIT Real Estate Investment Trust Guggenheim Insider Sentiment ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.8% Consumer, Non-cyclical - 21.4% NuVasive, Inc.* $ Celgene Corp.* Global Payments, Inc. Regeneron Pharmaceuticals, Inc.* IDEXX Laboratories, Inc.* Enanta Pharmaceuticals, Inc.* Endo International plc* CR Bard, Inc. Mallinckrodt plc* Keurig Green Mountain, Inc. Moody's Corp. Catamaran Corp.* Mead Johnson Nutrition Co. — ClassA Ingredion, Inc. On Assignment, Inc.* HCA Holdings, Inc.* Ligand Pharmaceuticals, Inc. — ClassB*,1 ADT Corp.1 Herbalife Ltd.1 Albany Molecular Research, Inc.* Total Consumer, Non-cyclical Consumer, Cyclical - 20.8% Michaels Companies, Inc.* Texas Roadhouse, Inc. — ClassA United Continental Holdings, Inc.* Delta Air Lines, Inc. Office Depot, Inc.* Genuine Parts Co. Tuesday Morning Corp.* Marriott International, Inc. — ClassA Signet Jewelers Ltd. Brown Shoe Company, Inc. Hanesbrands, Inc. AutoZone, Inc.* Starbucks Corp. Sonic Automotive, Inc. — ClassA G-III Apparel Group Ltd.* Meritor, Inc.* Chipotle Mexican Grill, Inc. — ClassA* Fastenal Co. Oshkosh Corp. Total Consumer, Cyclical Financial - 19.0% Macerich Co. American Assets Trust, Inc. MB Financial, Inc. BlackRock, Inc. — ClassA Sovran Self Storage, Inc. Ryman Hospitality Properties, Inc.1 Shares Value COMMON STOCKS† - 99.8% (continued) Financial - 19.0% (continued) Vornado Realty Trust $ Western Asset Mortgage Capital Corp.1 Lincoln National Corp. Home Properties, Inc. Air Lease Corp. — ClassA AG Mortgage Investment Trust, Inc. WP Carey, Inc. American International Group, Inc. Fifth Third Bancorp KeyCorp UMB Financial Corp. Government Properties Income Trust RCS Capital Corp. — ClassA1 Total Financial Industrial - 11.6% Old Dominion Freight Line, Inc.* Garmin Ltd.1 Littelfuse, Inc. Honeywell International, Inc. Fortune Brands Home & Security, Inc. General Electric Co. Masco Corp. Avnet, Inc. Cognex Corp.* Roadrunner Transportation Systems, Inc.* ITT Corp. Trinity Industries, Inc.1 Total Industrial Technology - 8.0% Envestnet, Inc.* Silicon Image, Inc.* Microsoft Corp. Cadence Design Systems, Inc.* VeriFone Systems, Inc.* iGATE Corp.* VMware, Inc. — ClassA* Lexmark International, Inc. — ClassA Total Technology Energy - 5.9% Tesoro Corp. Core Laboratories N.V. Chesapeake Energy Corp. Matador Resources Co.* EXCO Resources, Inc.1 EP Energy Corp. — ClassA*,1 Callon Petroleum Co.* Swift Energy Co.*,1 Hercules Offshore, Inc.*,1 Total Energy Communications - 5.1% Entravision Communications Corp. — ClassA Guggenheim Insider Sentiment ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.8% (continued) Communications - 5.1% (continued) AOL, Inc.* $ Corning, Inc. Calix, Inc.* Ubiquiti Networks, Inc.1 Total Communications Basic Materials - 4.7% RPM International, Inc. Alcoa, Inc. Ferro Corp.* Ecolab, Inc. Freeport-McMoRan, Inc. Total Basic Materials Utilities - 3.3% SCANA Corp. Shares Value COMMON STOCKS† - 99.8% (continued) Utilities - 3.3% (continued) NorthWestern Corp. $ Exelon Corp. Total Utilities Total Common Stocks (Cost $148,877,177) Shares Value SECURITIES LENDING COLLATERAL†,2 - 6.8% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $11,294,072) Total Investments - 106.6% (Cost $160,171,249) $ Other Assets & Liabilities, net - (6.6)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. plc Public Limited Company Guggenheim Mid-Cap Core ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 89.4% Financial - 23.4% Progressive Corp. $ Regions Financial Corp. KeyCorp Affiliated Managers Group, Inc.* CBRE Group, Inc. — ClassA* CNA Financial Corp. XL Group plc — ClassA CIT Group, Inc. Huntington Bancshares, Inc. Willis Group Holdings plc Arthur J Gallagher & Co. SVB Financial Group* American Financial Group, Inc. East West Bancorp, Inc. HCC Insurance Holdings, Inc. Axis Capital Holdings Ltd. Ares Capital Corp. Brown & Brown, Inc. Springleaf Holdings, Inc.* Genworth Financial, Inc. — ClassA* LPL Financial Holdings, Inc. Equity LifeStyle Properties, Inc. Erie Indemnity Co. — ClassA American Capital Ltd.* Healthcare Trust of America, Inc. — ClassA Total Financial Industrial - 22.7% Parker-Hannifin Corp. Amphenol Corp. — ClassA Rockwell Automation, Inc. Roper Industries, Inc. AMETEK, Inc. L-3 Communications Holdings, Inc. CNH Industrial N.V.1 Wabtec Corp. Rock-Tenn Co. — ClassA Flowserve Corp. Snap-on, Inc. Xylem, Inc. IDEX Corp. Waste Connections, Inc. Chicago Bridge & Iron Company N.V. Graco, Inc. ITT Corp. Progressive Waste Solutions Ltd. Regal-Beloit Corp. Total Industrial Technology - 14.1% Fiserv, Inc.* Fidelity National Information Services, Inc. Xerox Corp. Check Point Software Technologies Ltd.*,1 Shares Value COMMON STOCKS† - 89.4% (continued) Technology - 14.1% (continued) IMS Health Holdings, Inc.* $ Amdocs Ltd. ANSYS, Inc.* Synopsys, Inc.* Informatica Corp.* DST Systems, Inc. Genpact Ltd.* Total Technology Consumer, Non-cyclical - 12.2% FleetCor Technologies, Inc.* CareFusion Corp.* Coca-Cola Enterprises, Inc. Verisk Analytics, Inc. — ClassA* Aramark SEI Investments Co. Quanta Services, Inc.* Total System Services, Inc. Global Payments, Inc. Manpowergroup, Inc. Pinnacle Foods, Inc. Bruker Corp.* Catalent, Inc.* Total Consumer, Non-cyclical Basic Materials - 4.6% Celanese Corp. — ClassA Westlake Chemical Corp. RPM International, Inc. Reliance Steel & Aluminum Co. Compass Minerals International, Inc. Cabot Corp. Total Basic Materials Utilities - 4.5% AES Corp. American Water Works Company, Inc. OGE Energy Corp. MDU Resources Group, Inc. Vectren Corp. Total Utilities Consumer, Cyclical - 3.9% Starwood Hotels & Resorts Worldwide, Inc. Allison Transmission Holdings, Inc. Copart, Inc.* Ingram Micro, Inc. — ClassA* Total Consumer, Cyclical Communications - 3.3% Scripps Networks Interactive, Inc. — ClassA CDW Corp. Markit Ltd.* CommScope Holding Company, Inc.* Total Communications Energy - 0.7% Vermilion Energy, Inc.1 Guggenheim Mid-Cap Core ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 89.4% (continued) Total Common Stocks (Cost $113,088,784) MASTER LIMITED PARTNERSHIPS† - 10.2% Energy - 5.9% Spectra Energy Partners, LP ONEOK Partners, LP1 Enable Midstream Partners, LP Boardwalk Pipeline Partners, LP Alliance Holdings GP, LP Alliance Resource Partners, LP CVR Refining, LP Total Energy Financial - 2.5% Icahn Enterprises, LP Lazard Ltd. — ClassA Total Financial Shares Value MASTER LIMITED PARTNERSHIPS† - 10.2% (continued) Utilities - 1.4% Brookfield Infrastructure Partners, LP $ AmeriGas Partners, LP Total Utilities Industrial - 0.4% Teekay LNG Partners, LP Total Master Limited Partnerships (Cost $13,541,941) Shares Value SECURITIES LENDING COLLATERAL†,2 - 0.8% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $1,028,913) Total Investments - 100.4% (Cost $127,659,638) $ Other Assets & Liabilities, net - (0.4)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. plc Public Limited Company Guggenheim Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 74.2% Financial - 15.9% Two Harbors Investment Corp. $ American Capital Agency Corp. Annaly Capital Management, Inc. Banco Santander S.A. ADR MFA Financial, Inc. American Realty Capital Properties, Inc. Government Properties Income Trust Hatteras Financial Corp. Royal Bank of Canada Bank of Montreal1 Toronto-Dominion Bank CYS Investments, Inc. Bank of Nova Scotia Newcastle Investment Corp.1 Chimera Investment Corp. Invesco Mortgage Capital, Inc. New Residential Investment Corp. Susquehanna Bancshares, Inc. First American Financial Corp. Select Income REIT Sun Life Financial, Inc. Canadian Imperial Bank of Commerce1 Western Asset Mortgage Capital Corp.1 American Capital Mortgage Investment Corp. RCS Capital Corp. — ClassA1 Total Financial Energy - 13.3% Kinder Morgan, Inc.1 BP Prudhoe Bay Royalty Trust1 Williams Companies, Inc. Chevron Corp. Total S.A. ADR ConocoPhillips BP plc ADR Noble Corporation plc Enerplus Corp.1 TransCanada Corp. Transocean Ltd.1 ONEOK, Inc. Penn West Petroleum Ltd.1 Cenovus Energy, Inc.1 Seadrill Ltd.1 Pengrowth Energy Corp.1 Precision Drilling Corp. Pembina Pipeline Corp. Eni SpA ADR Ecopetrol S.A. ADR1 Baytex Energy Corp. Energy XXI Bermuda Ltd.1 North Atlantic Drilling Ltd.1 Total Energy Shares Value COMMON STOCKS† - 74.2% (continued) Consumer, Non-cyclical - 11.9% AbbVie, Inc. $ ConAgra Foods, Inc. Procter & Gamble Co. Pfizer, Inc. AstraZeneca plc ADR Merck & Company, Inc. General Mills, Inc. KAR Auction Services, Inc. Clorox Co. Macquarie Infrastructure Company LLC British American Tobacco plc ADR Rent-A-Center, Inc. B&G Foods, Inc. Total Consumer, Non-cyclical Consumer, Cyclical - 8.1% Target Corp. Coach, Inc. General Motors Co. GameStop Corp. — ClassA1 Hasbro, Inc. Tupperware Brands Corp. Copa Holdings S.A. — ClassA Guess?, Inc. SeaWorld Entertainment, Inc. MDC Holdings, Inc.1 Total Consumer, Cyclical Communications - 7.1% Cisco Systems, Inc. Vodafone Group plc ADR Telefonica Brasil S.A. ADR BCE, Inc. Mobile Telesystems OJSC ADR QIWI plc ADR1 Meredith Corp. Shaw Communications, Inc. (Cl.B) — ClassB1 West Corp. TELUS Corp. VimpelCom Ltd. ADR Pearson plc ADR Total Communications Utilities - 6.9% Entergy Corp. Southern Co. Wisconsin Energy Corp. Questar Corp. CenterPoint Energy, Inc. Cia Energetica de Minas Gerais ADR WGL Holdings, Inc. New Jersey Resources Corp. IDACORP, Inc. El Paso Electric Co. Total Utilities Basic Materials - 5.9% International Paper Co. Guggenheim Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 74.2% (continued) Basic Materials - 5.9% (continued) Potash Corporation of Saskatchewan, Inc. $ Freeport-McMoRan, Inc. Domtar Corp. Agrium, Inc. Olin Corp. Schweitzer-Mauduit International, Inc. Sociedad Quimica y Minera de Chile S.A. ADR Total Basic Materials Industrial - 5.1% Lockheed Martin Corp. General Electric Co. Garmin Ltd.1 Scorpio Tankers, Inc.1 Sonoco Products Co. CNH Industrial N.V.1 Ship Finance International Ltd. Sturm Ruger & Company, Inc.1 Knightsbridge Tankers Ltd.1 Total Industrial Total Common Stocks (Cost $1,000,255,532) PREFERRED STOCKS† - 5.0% Financial - 5.0% Goldman Sachs Group, Inc. 6.38%2,3 5.50%2,3 Wells Fargo & Co. 5.85%2,3 Citigroup, Inc. 6.88%2,3 JPMorgan Chase & Co. 6.70%3 Regions Financial Corp. 6.38%2,3 Total Financial (Cost $61,955,219) CONVERTIBLE PREFERRED STOCKS† - 0.7% Wells Fargo & Co. 7.50%3 Total Convertible Preferred Stocks (Cost $8,667,400) MASTER LIMITED PARTNERSHIPS† - 9.4% Energy - 7.9% Energy Transfer Partners, LP Enbridge Energy Partners, LP NuStar Energy, LP Buckeye Partners, LP — ClassB Regency Energy Partners, LP Linn Energy LLC1 MarkWest Energy Partners, LP ONEOK Partners, LP1 Plains All American Pipeline, LP Targa Resources Partners, LP Total Energy Shares Value MASTER LIMITED PARTNERSHIPS† - 9.4% (continued) Utilities - 1.2% AmeriGas Partners, LP $ Consumer, Non-cyclical - 0.3% Emerge Energy Services Total Master Limited Partnerships (Cost $117,100,899) CLOSED-END FUNDS† - 10.5% PIMCO Dynamic Income Fund1 PIMCO Dynamic Credit Income Fund1 BlackRock Corporate High Yield Fund, Inc.1 AllianceBernstein Global High Income Fund, Inc.1 Prudential Global Short Duration High Yield Fund, Inc.1 Prudential Short Duration High Yield Fund, Inc. Wells Fargo Advantage Income Opportunities Fund1 Western Asset High Income Fund II, Inc. Babson Capital Global Short Duration High Yield Fund PIMCO Income Strategy Fund II1 Wells Fargo Advantage Global Dividend Opportunity Fund1 Nuveen Long/Short Commodity Total Return Fund Nuveen Preferred & Income Term Fund John Hancock Preferred Income Fund PIMCO Income Opportunity Fund1 Stone Harbor Emerging Markets Income Fund Western Asset Global High Income Fund, Inc.1 John Hancock Preferred Income Fund III1 Brookfield Total Return Fund, Inc.1 John Hancock Preferred Income Fund II Total Closed-End Funds (Cost $136,196,779) SECURITIES LENDING COLLATERAL†,4 - 8.3% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $104,131,514) Total Investments - 108.1% (Cost $1,428,307,343) $ Other Assets & Liabilities, net - (8.1)% Total Net Assets - 100.0% $ OTHER INFORMATION (Unaudited) † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Variable rate security.Rate indicated is rate effective at November 30, 2014. 3 Perpetual maturity. 4 Securities lending collateral - See Note 4. ADR American Depositary Receipt plc Public Limited Company REIT Real Estate Investment Trust Guggenheim Raymond James SB-1 Equity ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 96.4% Financial - 24.8% Capital Senior Living Corp.* $ Kite Realty Group Trust American Tower Corp. — ClassA Weyerhaeuser Co. Sovran Self Storage, Inc. CyrusOne, Inc. Yadkin Financial Corp.* ConnectOne Bancorp, Inc. NASDAQ OMX Group, Inc. Wells Fargo & Co. American Residential Properties, Inc.* Apartment Investment & Management Co. — ClassA Bank of the Ozarks, Inc. Allstate Corp. Voya Financial, Inc. Prudential Financial, Inc. PrivateBancorp, Inc. — ClassA EverBank Financial Corp. Citigroup, Inc. Lincoln National Corp. Synovus Financial Corp. New York Community Bancorp, Inc.1 First Republic Bank Fidus Investment Corp. Talmer Bancorp, Inc. — ClassA American Homes 4 Rent — ClassA Signature Bank* Wintrust Financial Corp. JPMorgan Chase & Co. Peoples Bancorp, Inc. Lakeland Financial Corp. Zions Bancorporation Wilshire Bancorp, Inc. SVB Financial Group* Texas Capital Bancshares, Inc.* Health Insurance Innovations, Inc. — ClassA*,1 Lakeland Bancorp, Inc. Meta Financial Group, Inc. Alcentra Capital Corp. C1 Financial, Inc.*,1 CM Finance, Inc. Silvercrest Asset Management Group, Inc. — ClassA Total Financial Consumer, Cyclical - 21.6% Dollar Tree, Inc.* La-Z-Boy, Inc. iRobot Corp.* Texas Roadhouse, Inc. — ClassA Mohawk Industries, Inc.* Malibu Boats, Inc. — ClassA* Bloomin' Brands, Inc.* DineEquity, Inc. Shares Value COMMON STOCKS† - 96.4% (continued) Consumer, Cyclical - 21.6% (continued) Ethan Allen Interiors, Inc. $ Brunswick Corp. Ingram Micro, Inc. — ClassA* Toll Brothers, Inc.* Tempur Sealy International, Inc.* Bed Bath & Beyond, Inc.* O'Reilly Automotive, Inc.* Cinemark Holdings, Inc. Tractor Supply Co. Regal Entertainment Group — ClassA Newell Rubbermaid, Inc. WCI Communities, Inc.* Pier 1 Imports, Inc. Advance Auto Parts, Inc. AutoZone, Inc.* Fiesta Restaurant Group, Inc.* Red Robin Gourmet Burgers, Inc.* Select Comfort Corp.* Steelcase, Inc. — ClassA Harman International Industries, Inc. Polaris Industries, Inc. Rush Enterprises, Inc. — ClassA* MarineMax, Inc.* Callaway Golf Co. Carrols Restaurant Group, Inc.* Culp, Inc. Total Consumer, Cyclical Technology - 13.8% Benefitfocus, Inc.*,1 Micron Technology, Inc.* Analog Devices, Inc. NXP Semiconductor N.V.* Skyworks Solutions, Inc. SanDisk Corp. Cavium, Inc.* Altera Corp. Semtech Corp.* NVIDIA Corp. Applied Micro Circuits Corp.* Diodes, Inc.* Maxim Integrated Products, Inc. Microsemi Corp.* Intuit, Inc. EMC Corp. BroadSoft, Inc.* ServiceNow, Inc.* Nimble Storage, Inc.*,1 salesforce.com, Inc.* Envestnet, Inc.* Total Technology Industrial - 10.9% Swift Transportation Co. — ClassA* Knight Transportation, Inc. Guggenheim Raymond James SB-1 Equity ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 96.4% (continued) Industrial - 10.9% (continued) SBA Communications Corp. — ClassA* $ Advanced Energy Industries, Inc.* Covanta Holding Corp. ArcBest Corp. FedEx Corp. Masco Corp. PGT, Inc.* Progressive Waste Solutions Ltd. Genesee & Wyoming, Inc. — ClassA* Republic Services, Inc. — ClassA FLIR Systems, Inc. Control4 Corp.*,1 Union Pacific Corp. Teekay Corp. Applied Optoelectronics, Inc.*,1 Total Industrial Communications - 10.0% Palo Alto Networks, Inc.* RF Micro Devices, Inc.*,1 Comcast Corp. — ClassA United States Cellular Corp.* Equinix, Inc. HomeAway, Inc.* ARRIS Group, Inc.* Iridium Communications, Inc.*,1 ORBCOMM, Inc.* Finisar Corp.* Telephone & Data Systems, Inc. Priceline Group, Inc.* DigitalGlobe, Inc.* Ubiquiti Networks, Inc.1 WebMD Health Corp. — ClassA*,1 KVH Industries, Inc.* Total Communications Consumer, Non-cyclical - 7.7% Paylocity Holding Corp.* Amsurg Corp. — ClassA* STERIS Corp. McKesson Corp. UnitedHealth Group, Inc. ICU Medical, Inc.* Civitas Solutions, Inc.*,1 Service Corporation International Alere, Inc.* Shares Value COMMON STOCKS† - 96.4% (continued) Consumer, Non-cyclical - 7.7% (continued) Quintiles Transnational Holdings, Inc.* $ Carriage Services, Inc. — ClassA Xoom Corp.*,1 Total Consumer, Non-cyclical Energy - 6.4% Targa Resources Corp. National Oilwell Varco, Inc. Chevron Corp. Memorial Resource Development Corp.* Baker Hughes, Inc. Antero Resources Corp.* Cameron International Corp.* Halliburton Co. LinnCo LLC1 Superior Energy Services, Inc. Oasis Petroleum, Inc.* Energy XXI Bermuda Ltd.1 Total Energy Basic Materials - 0.6% Praxair, Inc. – – Utilities - 0.6% EnerNOC, Inc.* * – – Total Common Stocks (Cost $230,584,730) MASTER LIMITED PARTNERSHIPS† - 3.6% Energy - 3.6% Tesoro Logistics, LP Alliance Holdings GP, LP Enterprise Products Partners, LP EV Energy Partners, LP Compressco Partners, LP* Memorial Production Partners, LP Total Energy Total Master Limited Partnerships (Cost $9,892,665) Shares Value SECURITIES LENDING COLLATERAL†,2 - 4.2% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $10,825,671) Total Investments - 104.2% (Cost $251,303,066) $ Other Assets & Liabilities, net - (4.2)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. Guggenheim Spin-Off ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 92.3% Consumer, Non-cyclical - 36.8% Zoetis, Inc. $ AbbVie, Inc. Mallinckrodt plc* WhiteWave Foods Co. — ClassA* ADT Corp.1 Kraft Foods Group, Inc. Post Holdings, Inc.*,1 Prothena Corporation plc*,1 Harvard Apparatus Regenerative Technology, Inc.* Total Consumer, Non-cyclical Energy - 12.0% Murphy USA, Inc.* Phillips 66 WPX Energy, Inc.* Total Energy Communications - 10.2% News Corp. — ClassA* TripAdvisor, Inc.* Liberty Media Corp. — ClassA* FTD Companies, Inc.* Straight Path Communications, Inc. — ClassB* Total Communications Financial - 9.8% New Residential Investment Corp. Altisource Residential Corp. Altisource Asset Management Corp.*,1 Rouse Properties, Inc.1 Silver Bay Realty Trust Corp. Total Financial Consumer, Cyclical - 8.0% CST Brands, Inc. Shares Value COMMON STOCKS† - 92.3% (continued) Consumer, Cyclical - 8.0% (continued) Fiesta Restaurant Group, Inc.* $ Total Consumer, Cyclical Industrial - 7.4% Allegion plc Hyster-Yale Materials Handling, Inc. Era Group, Inc.* Total Industrial Technology - 5.4% Science Applications International Corp. Engility Holdings, Inc.* Total Technology Basic Materials - 2.7% Sibanye Gold Ltd. ADR1 NovaCopper, Inc.* Total Basic Materials Total Common Stocks (Cost $506,290,704) MASTER LIMITED PARTNERSHIPS† - 7.5% Financial - 5.5% Brookfield Property Partners, LP Energy - 2.0% Atlas Resource Partners, LP Total Master Limited Partnerships (Cost $40,417,601) Shares Value SECURITIES LENDING COLLATERAL†,2 - 8.4% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $47,264,257) Total Investments - 108.2% (Cost $593,972,562) $ Other Assets & Liabilities, net - (8.2)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt plc Public Limited Company Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% Financial - 30.2% Chatham Lodging Trust $ Universal Insurance Holdings, Inc. Ameris Bancorp Centerstate Banks, Inc. AmREIT, Inc. Arlington Asset Investment Corp. — ClassA1 HCI Group, Inc. Heritage Financial Corp. Diamond Hill Investment Group, Inc. BNC Bancorp1 Yadkin Financial Corp.* Agree Realty Corp. German American Bancorp, Inc. Federated National Holding Co. Preferred Bank/Los Angeles CA Bear State Financial, Inc.*,1 Metro Bancorp, Inc.* Phoenix Companies, Inc.* MainSource Financial Group, Inc. Consolidated-Tomoka Land Co. Gladstone Commercial Corp. Financial Institutions, Inc. Mercantile Bank Corp. Enterprise Financial Services Corp. Independent Bank Corp. Guaranty Bancorp NewBridge Bancorp* RE/MAX Holdings, Inc. — ClassA Bridge Bancorp, Inc. ConnectOne Bancorp, Inc. Southwest Bancorp, Inc. Bank of Kentucky Financial Corp. Federal Agricultural Mortgage Corp. — ClassC One Liberty Properties, Inc.1 Whitestone REIT — ClassB Bryn Mawr Bank Corp. Fidelity Southern Corp. ESB Financial Corp. OmniAmerican Bancorp, Inc. CNB Financial Corp. Ares Commercial Real Estate Corp. Oppenheimer Holdings, Inc. — ClassA Pacific Premier Bancorp, Inc.* Bank of Marin Bancorp First Defiance Financial Corp. United Insurance Holdings Corp. Independent Bank Group, Inc. CommunityOne Bancorp*,1 Shares Value COMMON STOCKS† - 99.9% (continued) Financial - 30.2% (continued) United Community Financial Corp. $ West Bancorporation, Inc. Arbor Realty Trust, Inc. Garrison Capital, Inc.1 Medallion Financial Corp.1 Banc of California, Inc. Bridge Capital Holdings* Penns Woods Bancorp, Inc. Physicians Realty Trust Hallmark Financial Services, Inc.* Peoples Bancorp, Inc. HomeStreet, Inc. GSV Capital Corp.*,1 Fidus Investment Corp. MidWestOne Financial Group, Inc. Suffolk Bancorp MidSouth Bancorp, Inc. Manning & Napier, Inc. — ClassA Pacific Continental Corp. Enterprise Bancorp, Inc. First Connecticut Bancorp, Inc. Meta Financial Group, Inc. Peapack Gladstone Financial Corp. OceanFirst Financial Corp. Citizens & Northern Corp. CU Bancorp* CatchMark Timber Trust, Inc. — ClassA UMH Properties, Inc. Sierra Bancorp JAVELIN Mortgage Investment Corp. Intervest Bancshares Corp. — ClassA First Bancorp, Inc. Gladstone Capital Corp.1 Horizon Bancorp Farmers Capital Bank Corp.* Consumer Portfolio Services, Inc.* PennantPark Floating Rate Capital Ltd. American National Bankshares, Inc. National Bankshares, Inc.1 Owens Realty Mortgage, Inc.1 Gladstone Investment Corp. Seacoast Banking Corporation of Florida* Territorial Bancorp, Inc. Bar Harbor Bankshares EMC Insurance Group, Inc. Stellus Capital Investment Corp. Heritage Commerce Corp. LNB Bancorp, Inc. Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Financial - 30.2% (continued) CIFC Corp. $ Marlin Business Services Corp. Preferred Apartment Communities, Inc. — ClassA Ellington Residential Mortgage REIT1 Northrim BanCorp, Inc. Macatawa Bank Corp. C&F Financial Corp. Sun Bancorp, Inc.* Monarch Financial Holdings, Inc. CorEnergy Infrastructure Trust, Inc.1 BBX Capital Corp. — ClassA* NASB Financial, Inc.1 Heritage Financial Group, Inc. Monroe Capital Corp.1 BSB Bancorp, Inc.*,1 Merchants Bancshares, Inc. MutualFirst Financial, Inc. Old Second Bancorp, Inc.* Access National Corp. Home Bancorp, Inc. ZAIS Financial Corp. Franklin Financial Corp.* OHA Investment Corp.,1 Shore Bancshares, Inc.* Nicholas Financial, Inc.* TriplePoint Venture Growth BDC Corp. SI Financial Group, Inc. QCR Holdings, Inc. Pulaski Financial Corp. Heritage Oaks Bancorp New Hampshire Thrift Bancshares, Inc. WashingtonFirst Bankshares, Inc. Chemung Financial Corp.1 Imperial Holdings, Inc.* Westfield Financial, Inc. Heritage Insurance Holdings, Inc.* Independence Holding Co. Cherry Hill Mortgage Investment Corp. First Financial Northwest, Inc. Square 1 Financial, Inc. — ClassA* Republic First Bancorp, Inc.* Medley Management, Inc. Horizon Technology Finance Corp. BCB Bancorp, Inc. Investors Title Co. Norwood Financial Corp.1 Southern Missouri Bancorp, Inc.,1 Century Bancorp, Inc. — ClassA Shares Value COMMON STOCKS† - 99.9% (continued) Financial - 30.2% (continued) Provident Financial Holdings, Inc. $ Southern National Bancorp of Virginia, Inc. ESSA Bancorp, Inc. JG Wentworth Co.* Premier Financial Bancorp, Inc. Harris & Harris Group, Inc.* BRT Realty Trust*,1 Riverview Bancorp, Inc.* Middleburg Financial Corp. Codorus Valley Bancorp, Inc. HF Financial Corp. Hampden Bancorp, Inc. MBT Financial Corp.* Summit Financial Group, Inc.* Evans Bancorp, Inc. Peoples Bancorp of North Carolina, Inc. American River Bankshares* Customers Bancorp, Inc.* HopFed Bancorp, Inc. First NBC Bank Holding Co.* Atlas Financial Holdings, Inc.* Southern First Bancshares, Inc.* MicroFinancial, Inc. Central Valley Community Bancorp Chicopee Bancorp, Inc. Union Bankshares, Inc.1 Asta Funding, Inc.* CM Finance, Inc.1 Trade Street Residential, Inc.1 First South Bancorp, Inc. Ocean Shore Holding Co. OFS Capital Corp. Two River Bancorp Westbury Bancorp, Inc.*,1 First Citizens Banc Corp. Independence Realty Trust, Inc. Fortegra Financial Corp.* Pacific Mercantile Bancorp* Cape Bancorp, Inc. Eastern Virginia Bankshares, Inc.* First United Corp.* Timberland Bancorp, Inc. Parke Bancorp, Inc.1 United Security Bancshares* AmeriServ Financial, Inc. Patriot National Bancorp, Inc.* Bank of South Carolina Corp. Harvest Capital Credit Corp. Old Point Financial Corp. Orchid Island Capital, Inc. First Internet Bancorp Silvercrest Asset Management Group, Inc. — ClassA Ameriana Bancorp* WhiteHorse Finance, Inc.1 Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Financial - 30.2% (continued) Salisbury Bancorp, Inc.1 $ United Security Bancshares, Inc.1 BDCA Venture, Inc.1 Palmetto Bancshares, Inc.1 Colony Bankcorp, Inc.* Sotherly Hotels, Inc. Poage Bankshares, Inc. Bluerock Residential Growth REIT, Inc.1 Southcoast Financial Corp.* Hamilton Bancorp, Inc.*,1 Full Circle Capital Corp. Naugatuck Valley Financial Corp.* United Bancorp, Inc. 1 TriState Capital Holdings, Inc.* Fox Chase Bancorp, Inc. Bankwell Financial Group, Inc.* Unity Bancorp, Inc. HMN Financial, Inc.* First Acceptance Corp.* C1 Financial, Inc.*,1 Urstadt Biddle Properties, Inc. Simplicity Bancorp, Inc. Trupanion, Inc.*,1 RCS Capital Corp. — ClassA1 Regional Management Corp.* Hawthorn Bancshares, Inc. American Spectrum Realty, Inc.*,†††,3 – Total Financial Consumer, Non-cyclical - 27.8% Repligen Corp.* ANI Pharmaceuticals, Inc.* Amicus Therapeutics, Inc.* Providence Service Corp.* Anika Therapeutics, Inc.* AtriCure, Inc.* Atrion Corp. Cynosure, Inc. — ClassA* XOMA Corp.*,1 US Physical Therapy, Inc. Vascular Solutions, Inc.* Chimerix, Inc.* GenMark Diagnostics, Inc.*,1 Tetraphase Pharmaceuticals, Inc.* John B Sanfilippo & Son, Inc. Rockwell Medical, Inc.*,1 Coca-Cola Bottling Company Consolidated1 Cerus Corp.*,1 Limoneira Co. Omeros Corp.*,1 OvaScience, Inc.* Tree.com, Inc.* CTI BioPharma Corp.*,1 Carriage Services, Inc. — ClassA Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Non-cyclical - 27.8% (continued) RadNet, Inc.* $ Auspex Pharmaceuticals, Inc.*,1 IGI Laboratories, Inc.* Peregrine Pharmaceuticals, Inc.*,1 BioTelemetry, Inc.* Alliance HealthCare Services, Inc.* Addus HomeCare Corp.* Neuralstem, Inc.*,1 Supernus Pharmaceuticals, Inc.* Pernix Therapeutics Holdings, Inc.* Avalanche Biotechnologies, Inc.*,1 Senomyx, Inc.*,1 Franklin Covey Co.* Idera Pharmaceuticals, Inc.*,1 K2M Group Holdings, Inc.* Northwest Biotherapeutics, Inc.*,1 Xencor, Inc.* Exactech, Inc.* Aerie Pharmaceuticals, Inc.* Civitas Solutions, Inc.*,1 Galena Biopharma, Inc.*,1 Derma Sciences, Inc.*,1 Inventure Foods, Inc.* AcelRx Pharmaceuticals, Inc.*,1 Smart & Final Stores, Inc.* Nature's Sunshine Products, Inc. Repros Therapeutics, Inc.* Enzo Biochem, Inc.* BioTime, Inc.*,1 Crimson Wine Group Ltd.* Five Star Quality Care, Inc.* Ampio Pharmaceuticals, Inc.*,1 Vitae Pharmaceuticals, Inc.*,1 NeoGenomics, Inc.* Agenus, Inc.* Omega Protein Corp.* Ardelyx, Inc.*,1 Cadiz, Inc.*,1 Esperion Therapeutics, Inc.* Versartis, Inc.*,1 BioSpecifics Technologies Corp.* Hyperion Therapeutics, Inc.* Lifevantage Corp.* Tandem Diabetes Care, Inc.*,1 Griffin Land & Nurseries, Inc. National Research Corp. — ClassA* Utah Medical Products, Inc. Catalyst Pharmaceutical Partners, Inc.* LDR Holding Corp.* Cytokinetics, Inc.* Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Non-cyclical - 27.8% (continued) Adeptus Health, Inc. — ClassA* $ Regulus Therapeutics, Inc.*,1 Otonomy, Inc.* PFSweb, Inc.* Collectors Universe, Inc. Zafgen, Inc.*,1 MacroGenics, Inc.* INC Research Holdings, Inc.* Cutera, Inc.* Seneca Foods Corp. — ClassA* Paratek Pharmaceuticals, Inc.* Zogenix, Inc.* Harvard Bioscience, Inc.* Craft Brew Alliance, Inc.* Willdan Group, Inc.* AAC Holdings, Inc.* Barrett Business Services, Inc. Inogen, Inc.* Stemline Therapeutics, Inc.*,1 Nevro Corp.* Dermira, Inc.* Immune Design Corp.*,1 Alico, Inc. NeoStem, Inc.*,1 Hackett Group, Inc. Ocular Therapeutix, Inc.*,1 Nutraceutical International Corp.* Rexahn Pharmaceuticals, Inc.* Biolase, Inc.* Sunesis Pharmaceuticals, Inc.*,1 Information Services Group, Inc.* Odyssey Marine Exploration, Inc.*,1 PRGX Global, Inc.* Discovery Laboratories, Inc.* Alimera Sciences, Inc.*,1 Five Prime Therapeutics, Inc.* Lifeway Foods, Inc.* CytRx Corp.*,1 LeMaitre Vascular, Inc. Synergy Pharmaceuticals, Inc.*,1 Kindred Biosciences, Inc.* MGP Ingredients, Inc. Care.com, Inc.* Alder Biopharmaceuticals, Inc.*,1 StarTek, Inc.* PharmAthene, Inc.* Durect Corp.* Revance Therapeutics, Inc.* Ocera Therapeutics, Inc.* RCM Technologies, Inc.* Intersections, Inc.1 Tokai Pharmaceuticals, Inc.*,1 Newtek Business Services, Inc.* T2 Biosystems, Inc.*,1 Atara Biotherapeutics, Inc.* Verastem, Inc.* Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Non-cyclical - 27.8% (continued) GlycoMimetics, Inc.* $ Vital Therapies, Inc.*,1 EnteroMedics, Inc.* Lincoln Educational Services Corp. Iridex Corp.* Female Health Co. Cara Therapeutics, Inc.* Galectin Therapeutics, Inc.*,1 Alphatec Holdings, Inc.* SFX Entertainment, Inc.*,1 IsoRay, Inc.* NanoString Technologies, Inc.* Synergetics USA, Inc.* Psychemedics Corp. TriVascular Technologies, Inc.* Heska Corp.* Flexion Therapeutics, Inc.* Perceptron, Inc. Synthetic Biologics, Inc.* Applied Genetic Technologies Corp.*,1 Eagle Pharmaceuticals, Inc.* ArQule, Inc.* Aratana Therapeutics, Inc.* Intersect ENT, Inc.* Coronado Biosciences, Inc.*,1 Fonar Corp.* Trevena, Inc.* Edgewater Technology, Inc.* Acme United Corp. Targacept, Inc.* StemCells, Inc.* SIGA Technologies, Inc.* Rocky Mountain Chocolate Factory, Inc. Amphastar Pharmaceuticals, Inc.* Assembly Biosciences, Inc.*,1 Biota Pharmaceuticals, Inc.* Concert Pharmaceuticals, Inc.* Vical, Inc.* Digirad Corp. EPIRUS Biopharmaceuticals, Inc.*,1 Celladon Corp.* MEI Pharma, Inc.* Misonix, Inc.*,1 Columbia Laboratories, Inc.*,1 Reed's, Inc.*,1 Cyclacel Pharmaceuticals, Inc.* MediciNova, Inc.*,1 Hudson Global, Inc.* Akebia Therapeutics, Inc.*,1 Vermillion, Inc.*,1 Bovie Medical Corp.*,1 Vericel Corp.*,1 Argos Therapeutics, Inc.* Primo Water Corp.* AdCare Health Systems, Inc.*,1 Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Non-cyclical - 27.8% (continued) TetraLogic Pharmaceuticals Corp.*,1 $ Eleven Biotherapeutics, Inc.* Span-America Medical Systems, Inc. Mast Therapeutics, Inc.* Conatus Pharmaceuticals, Inc.*,1 Cellular Dynamics International, Inc.*,1 Agile Therapeutics, Inc.*,1 United-Guardian, Inc. Achaogen, Inc.* G Willi-Food International Ltd.*,1 Cumberland Pharmaceuticals, Inc.* Celsion Corp.*,1 Uroplasty, Inc.* Veracyte, Inc.* AVEO Pharmaceuticals, Inc.* OncoGenex Pharmaceutical, Inc.* InfuSystems Holdings, Inc.* Loxo Oncology, Inc.* Cerulean Pharma, Inc.* Pfenex, Inc.* KaloBios Pharmaceuticals, Inc.* Apricus Biosciences, Inc.* Cesca Therapeutics, Inc.* Casi Pharmaceuticals, Inc.* Hemispherx Biopharma, Inc.*,1 Corium International, Inc.* Cardica, Inc.* Diversicare Healthcare Services, Inc. Coherus Biosciences, Inc.* Hansen Medical, Inc.* Cel-Sci Corp.* Genocea Biosciences, Inc.* Fibrocell Science, Inc.*,1 Retrophin, Inc.*,1 Synutra International, Inc.* ImmunoCellular Therapeutics Ltd.* Sientra, Inc.* PhotoMedex, Inc.*,1 Rock Creek Pharmaceuticals, Inc.* Nanosphere, Inc.* Versar, Inc.* Roka Bioscience, Inc.*,1 Ambit Biosciences Corp.*,†††,3 MabVax Therapeutics Holdings, Inc.* 1 1 Total Consumer, Non-cyclical Consumer, Cyclical - 11.6% Libbey, Inc.* Motorcar Parts of America, Inc.* Biglari Holdings, Inc.* Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Cyclical - 11.6% (continued) Beazer Homes USA, Inc.* $ Unifi, Inc.* Ruth's Hospitality Group, Inc. MarineMax, Inc.* PC Connection, Inc. Nautilus, Inc.* Douglas Dynamics, Inc. Build-A-Bear Workshop, Inc. — ClassA* Reading International, Inc. — ClassA* Black Diamond, Inc.*,1 Christopher & Banks Corp.* Kona Grill, Inc.* Nathan's Famous, Inc.* Green Brick Partners, Inc.*,1 America's Car-Mart, Inc.* UCP, Inc. — ClassA* NACCO Industries, Inc. — ClassA Carrols Restaurant Group, Inc.* Bassett Furniture Industries, Inc. Destination XL Group, Inc.* Culp, Inc. Jamba, Inc.* Johnson Outdoors, Inc. — ClassA Zoe's Kitchen, Inc.*,1 Lifetime Brands, Inc. Winmark Corp. Town Sports International Holdings, Inc. Famous Dave's of America, Inc.* Miller Industries, Inc. West Marine, Inc.* CST Brands, Inc. Speed Commerce, Inc.* Installed Building Products, Inc.*,1 Hooker Furniture Corp. Escalade, Inc. Flexsteel Industries, Inc. Malibu Boats, Inc. — ClassA* Noodles & Co.*,1 Del Frisco's Restaurant Group, Inc.* Castle Brands, Inc.* Monarch Casino & Resort, Inc.* Rocky Brands, Inc. Norcraft Companies, Inc.* Cherokee, Inc. Century Casinos, Inc.* BlueLinx Holdings, Inc.* Chuy's Holdings, Inc.* Gaiam, Inc. — ClassA* WCI Communities, Inc.* Empire Resorts, Inc.*,1 Dixie Group, Inc.* Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Cyclical - 11.6% (continued) Superior Uniform Group, Inc. $ New Home Company, Inc.* RCI Hospitality Holdings, Inc.* Bon-Ton Stores, Inc. Luby's, Inc.* Supreme Industries, Inc. — ClassA Pacific Sunwear of California, Inc.* Tandy Leather Factory, Inc. Frisch's Restaurants, Inc. Red Lion Hotels Corp.* PCM, Inc.* Sportsman's Warehouse Holdings, Inc.*,1 Century Communities, Inc.*,1 Crown Crafts, Inc. Delta Apparel, Inc.* Lakes Entertainment, Inc.* American Apparel, Inc.* Pizza Inn Holdings, Inc.*,1 Papa Murphy's Holdings, Inc.* Ark Restaurants Corp. Trans World Entertainment Corp. Ignite Restaurant Group, Inc.*,1 Lakeland Industries, Inc.* Ambassadors Group, Inc.* Joe's Jeans, Inc.* Total Consumer, Cyclical Industrial - 10.7% Patrick Industries, Inc.* Advanced Emissions Solutions, Inc.* Lydall, Inc.* Kadant, Inc. US Concrete, Inc.* NN, Inc. Insteel Industries, Inc. Stoneridge, Inc.* CECO Environmental Corp.1 Covenant Transportation Group, Inc. — ClassA* Kratos Defense & Security Solutions, Inc.* Sparton Corp.* PowerSecure International, Inc.* National Presto Industries, Inc.1 NVE Corp.* Stock Building Supply Holdings, Inc.* Chase Corp. VSE Corp. Mesa Laboratories, Inc. Hurco Companies, Inc. AEP Industries, Inc.* ZAGG, Inc.* Integrated Electrical Services, Inc.* PGT, Inc.* Shares Value COMMON STOCKS† - 99.9% (continued) Industrial - 10.7% (continued) LSI Industries, Inc. $ Xerium Technologies, Inc.* Heritage-Crystal Clean, Inc.* Hardinge, Inc. LMI Aerospace, Inc.*,1 Casella Waste Systems, Inc. — ClassA* Manitex International, Inc.*,1 Magnetek, Inc.* Allied Motion Technologies, Inc. USA Truck, Inc.* SIFCO Industries, Inc. Synalloy Corp. TRC Companies, Inc.* Control4 Corp.*,1 ExOne Co.*,1 Lawson Products, Inc.* Adept Technology, Inc.* PAM Transportation Services, Inc.* Pure Cycle Corp.*,1 Global Brass & Copper Holdings, Inc. UFP Technologies, Inc.*,1 PMFG, Inc.* Willis Lease Finance Corp.* Broadwind Energy, Inc.* SL Industries, Inc.* Research Frontiers, Inc.*,1 Breeze-Eastern Corp.*,1 Identiv, Inc.* CPI Aerostructures, Inc.* Core Molding Technologies, Inc.* Omega Flex, Inc. LRAD Corp.* Hudson Technologies, Inc.* CUI Global, Inc.* CVD Equipment Corp.*,1 Aspen Aerogels, Inc.*,1 MOCON, Inc. Providence and Worcester Railroad Co. Revolution Lighting Technologies, Inc.*,1 Eastern Co. Viasystems Group, Inc.* LS Starrett Co. — ClassA Frequency Electronics, Inc.* Fuel Tech, Inc.* Orion Energy Systems, Inc.* Key Technology, Inc.* Imprivata, Inc.*,1 Argan, Inc. MicroVision, Inc.* Iteris, Inc.* MFRI, Inc.* Ballantyne Strong, Inc.* IEC Electronics Corp.* Gencor Industries, Inc.* Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Industrial - 10.7% (continued) Ultralife Corp.* $ CyberOptics Corp.* API Technologies Corp.*,1 UQM Technologies, Inc.*,1 Arotech Corp.*,1 Turtle Beach Corp.* NAPCO Security Technologies, Inc.* Rand Logistics, Inc.*,1 LoJack Corp.* Sypris Solutions, Inc. Erickson, Inc.*,1 Applied Optoelectronics, Inc.*,1 Total Industrial Communications - 7.3% Gray Television, Inc.* Entravision Communications Corp. — ClassA FairPoint Communications, Inc.* EVine Live, Inc.* ePlus, Inc.* ORBCOMM, Inc.* AH Belo Corp. — ClassA Hawaiian Telcom Holdco, Inc.* Lee Enterprises, Inc.* Straight Path Communications, Inc. — ClassB* Saga Communications, Inc. — ClassA Zix Corp.* Alliance Fiber Optic Products, Inc.1 Oclaro, Inc.* Clearfield, Inc.*,1 Tessco Technologies, Inc. Numerex Corp. — ClassA* TeleCommunication Systems, Inc. — ClassA* Dex Media, Inc.*,1 KVH Industries, Inc.* Reis, Inc. Q2 Holdings, Inc.*,1 HC2 Holdings, Inc.* Cinedigm Corp. — ClassA* Support.com, Inc.* Preformed Line Products Co. Textura Corp.* Hemisphere Media Group, Inc.*,1 PC-Telephone, Inc. Novatel Wireless, Inc.* TubeMogul, Inc.*,1 Autobytel, Inc.* ParkerVision, Inc.*,1 Towerstream Corp.* Salem Communications Corp. — ClassA Rubicon Project, Inc.* UTStarcom, Inc.*,1 Shares Value COMMON STOCKS† - 99.9% (continued) Communications - 7.3% (continued) Chegg, Inc.*,1 $ Sycamore Networks, Inc.* iPass, Inc.* Aviat Networks, Inc.* Emmis Communications Corp. — ClassA* NeoPhotonics Corp.* Townsquare Media, Inc. — ClassA*,1 TheStreet.com, Inc. Meru Networks, Inc.*,1 MeetMe, Inc.* Aware, Inc.1 ID Systems, Inc.* Alaska Communications Systems Group, Inc.* Yodlee, Inc.*,1 ClearOne, Inc.* Cyan, Inc.*,1 Marin Software, Inc.*,1 Rocket Fuel, Inc.*,1 Communications Systems, Inc. Zhone Technologies, Inc.* RELM Wireless Corp.* ChyronHego Corp.* Spark Networks, Inc.*,1 eGain Corp.*,1 Westell Technologies, Inc. — ClassA* Alteva, Inc.* Borderfree, Inc.*,1 Radio One, Inc. — ClassD* US Auto Parts Network, Inc.* Local Corp.* Total Communications Technology - 7.0% Callidus Software, Inc.* Integrated Silicon Solution, Inc. inContact, Inc.* Glu Mobile, Inc.*,1 Dot Hill Systems Corp.* Vitesse Semiconductor Corp.* Datalink Corp.* Ultra Clean Holdings, Inc.* Mattson Technology, Inc.* Axcelis Technologies, Inc.* Immersion Corp.* Planar Systems, Inc.* Digimarc Corp. QuickLogic Corp.*,1 Cascade Microtech, Inc.* American Software, Inc. — ClassA Icad, Inc.* SunEdison, Inc.*,1 Computer Task Group, Inc. Mitek Systems, Inc.*,1 Pixelworks, Inc.*,1 Emcore Corp.* Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Technology - 7.0% (continued) WidePoint Corp.* $ Qumu Corp.* Richardson Electronics Ltd. GSI Technology, Inc.* Hutchinson Technology, Inc.* Guidance Software, Inc.* AXT, Inc.* QAD, Inc. — ClassB Imation Corp.* Violin Memory, Inc.* MoSys, Inc.* Everyday Health, Inc.* Radisys Corp.* ANADIGICS, Inc.* Evolving Systems, Inc. Wayside Technology Group, Inc. Amtech Systems, Inc.* Overland Storage, Inc.*,1 HubSpot, Inc.*,1 Amber Road, Inc.* Key Tronic Corp.* Exa Corp.* Streamline Health Solutions, Inc.* Innodata, Inc.* NCI, Inc. — ClassA* Model N, Inc.* Mattersight Corp.*,1 Simulations Plus, Inc. Datawatch Corp.* Echelon Corp.* Concurrent Computer Corp. BSQUARE Corp.* PAR Technology Corp.* USA Technologies, Inc.* Geeknet, Inc.* Wave Systems Corp. — ClassA*,1 Five9, Inc.*,1 eMagin Corp.* Transact Technologies, Inc. A10 Networks, Inc.* Astro-Med, Inc. FalconStor Software, Inc.* Audience, Inc.* Silver Spring Networks, Inc.*,1 Total Technology Energy - 2.6% Enphase Energy, Inc.*,1 Natural Gas Services Group, Inc.* Pacific Ethanol, Inc.*,1 Trecora Resources* Evolution Petroleum Corp. Panhandle Oil and Gas, Inc. — ClassA Callon Petroleum Co.* Gastar Exploration, Inc.* Isramco, Inc.* Renewable Energy Group, Inc.* Shares Value COMMON STOCKS† - 99.9% (continued) Energy - 2.6% (continued) Adams Resources & Energy, Inc. $ Emerald Oil, Inc.*,1 Miller Energy Resources, Inc.*,1 Mitcham Industries, Inc.* Apco Oil and Gas International, Inc.* Quantum Fuel Systems Technologies Worldwide, Inc.*,1 Zion Oil & Gas, Inc.*,1 TGC Industries, Inc.* US Energy Corp.* Vertex Energy, Inc.*,1 Magellan Petroleum Corp.* Real Goods Solar, Inc. — ClassA*,1 Cal Dive International, Inc.* Syntroleum Corp.*,†††,1,3 – Total Energy Basic Materials - 1.8% Landec Corp.* Penford Corp.* Orchids Paper Products Co. Universal Stainless & Alloy Products, Inc.* Uranium Energy Corp.*,1 Shiloh Industries, Inc.* Oil-Dri Corporation of America KMG Chemicals, Inc. Ryerson Holding Corp.* Uranerz Energy Corp.*,1 Northern Technologies International Corp.* Friedman Industries, Inc. Midway Gold Corp.* Verso Paper Corp.* US Antimony Corp.* General Moly, Inc.* Charles & Colvard Ltd.* Total Basic Materials Utilities - 0.8% York Water Co. Artesian Resources Corp. — ClassA Delta Natural Gas Company, Inc. Gas Natural, Inc. RGC Resources, Inc. Synthesis Energy Systems, Inc.* US Geothermal, Inc.* Spark Energy, Inc. — ClassA Total Utilities Diversified - 0.1% Resource America, Inc. — ClassA Total Common Stocks (Cost $18,511,408) Wilshire Micro-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value WARRANT - 0.0%** PhotoMedex, Inc. Expires 12/13/14†††,3 $ – Total Warrant (Cost $0) – RIGHT - 0.0%** Chelsea Therapeutics International Expires 12/31/17†††,3 Total Right (Cost $1,328) Shares Value SECURITIES LENDING COLLATERAL†,2 - 14.2% BNY Mellon Securities Lending Overnight Fund, 0.1308% $ Total Securities Lending Fund (Cost $2,283,773) Total Investments - 114.1% (Cost $20,796,509) $ Other Assets & Liabilities, net - (14.1)% Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs, unless otherwise stated —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. 3 Security was fair valued by the Valuation Committee at November 30, 2014. The total market value of fair valued securities amounts to $2,021 (cost $35,454) or less then 0.1% of total net assets. REIT Real Estate Investment Trust Wilshire US REIT ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.6% Financial – 99.6% Simon Property Group, Inc. $ Public Storage Equity Residential Health Care REIT, Inc.* Prologis, Inc. AvalonBay Communities, Inc. Ventas, Inc.1 Vornado Realty Trust HCP, Inc. Boston Properties, Inc. Host Hotels & Resorts, Inc. Essex Property Trust, Inc. Macerich Co. SL Green Realty Corp. Kimco Realty Corp. General Growth Properties, Inc. Digital Realty Trust, Inc. Federal Realty Investment Trust UDR, Inc. Extra Space Storage, Inc. Duke Realty Corp. Camden Property Trust DDR Corp. Kilroy Realty Corp. Regency Centers Corp. Alexandria Real Estate Equities, Inc. Mid-America Apartment Communities, Inc. Apartment Investment & Management Co. — ClassA Liberty Property Trust Taubman Centers, Inc. Senior Housing Properties Trust Hospitality Properties Trust Weingarten Realty Investors RLJ Lodging Trust LaSalle Hotel Properties American Campus Communities, Inc. Equity LifeStyle Properties, Inc. BioMed Realty Trust, Inc. Douglas Emmett, Inc. Highwoods Properties, Inc. Home Properties, Inc. CBL & Associates Properties, Inc. Tanger Factory Outlet Centers, Inc. Sunstone Hotel Investors, Inc. Equity Commonwealth Strategic Hotels & Resorts, Inc.* Post Properties, Inc. CubeSmart Columbia Property Trust, Inc. DiamondRock Hospitality Co. Piedmont Office Realty Trust, Inc. — ClassA Pebblebrook Hotel Trust Shares Value COMMON STOCKS† - 99.6% (continued) Financial – 99.6% (continued) Sovran Self Storage, Inc. $ DCT Industrial Trust, Inc. Brandywine Realty Trust Cousins Properties, Inc. Washington Prime Group, Inc. Sun Communities, Inc. Ryman Hospitality Properties, Inc.1 Healthcare Realty Trust, Inc. American Homes 4 Rent — ClassA Healthcare Trust of America, Inc. — ClassA* Kite Realty Group Trust Corporate Office Properties Trust First Industrial Realty Trust, Inc. DuPont Fabros Technology, Inc. Parkway Properties, Inc. EastGroup Properties, Inc. National Health Investors, Inc. Glimcher Realty Trust New York REIT, Inc. Hudson Pacific Properties, Inc. Acadia Realty Trust Washington Real Estate Investment Trust Mack-Cali Realty Corp. Education Realty Trust, Inc.* Pennsylvania Real Estate Investment Trust Equity One, Inc. PS Business Parks, Inc. Sabra Health Care REIT, Inc. Hersha Hospitality Trust American Assets Trust, Inc. Government Properties Income Trust Chesapeake Lodging Trust Ramco-Gershenson Properties Trust Associated Estates Realty Corp. Empire State Realty Trust, Inc. — ClassA FelCor Lodging Trust, Inc. Franklin Street Properties Corp. Inland Real Estate Corp. Brixmor Property Group, Inc. Summit Hotel Properties, Inc. Retail Opportunity Investments Corp. Alexander's, Inc. 73 Retail Properties of America, Inc. — ClassA Investors Real Estate Trust Ashford Hospitality Trust, Inc. Chatham Lodging Trust CoreSite Realty Corp. Excel Trust, Inc. First Potomac Realty Trust Wilshire US REIT ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.6% (continued) Financial – 99.6% (continued) Urstadt Biddle Properties, Inc. — ClassA $ Rouse Properties, Inc.1 Terreno Realty Corp. Saul Centers, Inc. Silver Bay Realty Trust Corp. Monmouth Real Estate Investment Corp. Universal Health Realty Income Trust Cedar Realty Trust, Inc. Campus Crest Communities, Inc. AmREIT, Inc. Ashford Hospitality Prime, Inc. Shares Value COMMON STOCKS† - 99.6% (continued) Financial – 99.6% (continued) American Residential Properties, Inc.* $ Ashford, Inc.* 29 Total Financial Total Common Stocks (Cost $15,177,336) Shares Value SECURITIES LENDING COLLATERAL†,2 – 4.0% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $718,804) Total Investments – 103.6% (Cost $15,896,140) $ Other Assets & Liabilities, net – (3.6)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. REIT Real Estate Investment Trust NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Claymore Exchange–Traded Fund Trust’s (the “Trust”) policy regarding valuation of investments and other significant accounting policies, please refer to the Trust’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP") and are consistently followed by the Trust. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Funds (the “Board”) has adopted policies and procedures for the valuation of the Funds’ investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds’ securities or other assets. Valuations of the Funds’ securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds’ officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange traded funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker/dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Funds’ investments as of November 30, 2014: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets Guggenheim BRIC ETF $- $- Guggenheim Defensive Equity ETF - - Guggenheim Insider Sentiment ETF - - Guggenheim Mid-Cap Core ETF - - Guggenheim Multi-Asset Income ETF - - Guggenheim Raymond James SB-1 Equity ETF - - Guggenheim Spin-Off ETF - - Wilshire Micro-Cap ETF - Wilshire US REIT ETF - - Independent pricing services are used to value a majority of the Funds’ investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Fund Category Ending Balance at11/30/14 Valuation Technique Unobservable Inputs Wilshire Micro-Cap ETF Common Stock Discount to last Trade 96%Discount Wilshire Micro-Cap ETF Right Model Price Trade Price Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The transfers in and out of the valuation levels as of November 30, 2014 compared to the valuation levels at the end of the previous fiscal year are detailed below: Wilshire Micro-Cap ETF Transfer from Level 2 into Level 3 Transfer from Level 1 to Level 3 During the period ended November 30, 2014, a security transferred to Level 3 from Level 2 as a result of contingent value rights not traded on a primary exchange. During the period ended November 30, 2014, a security transferred to Level 3 from Level 1 as a result of being halted on a primary exchange. Except for Wilshire Micro-Cap ETF, there were no transfers between levels for these Funds for the period ended November 30, 2014. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended November 30, 2014: Level 3 – Fair value measurement using significant unobservable inputs Wilshire Micro-Cap ETF Beginning Balance Change in Unrealized Gain/Loss Transfers Into Level 3 Ending Balance 3. Federal Income Taxes At November 30, 2014, cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax
